 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN J. YOUNG,                      No.   2:18-cv-1901-JAM-CKD
12               Plaintiff,
13       v.                               ORDER DENYING PLAINTIFF’S MOTION
                                          TO WITHDRAW CONSENT TO
14   J. COBURN, et al.,                   MAGISTRATE JUDGE JURISDICTION
15               Defendants.
16

17       Plaintiff is a state prisoner proceeding pro se with a civil

18   rights action pursuant to 42 U.S.C. § 1983.       Currently before the

19   Court is Plaintiff’s motion to withdraw consent to magistrate

20   judge jurisdiction.    ECF No. 15.

21

22                              I.   BACKGROUND

23       On July 9, 2018, the Court received Plaintiff’s consent to

24   have the magistrate judge conduct all further proceedings in this

25   case, including trial and entry of final judgment.       ECF No. 11.

26   Approximately two weeks later, the Court received Plaintiff’s

27   request to withdraw his consent to magistrate judge jurisdiction,

28   along with a form declining consent, on the ground that Plaintiff
                                          1
 1   wanted his case heard by a jury rather than by a magistrate

 2   judge.   ECF Nos. 15, 16.   The magistrate judge assigned to the

 3   case denied the motion on the ground that Plaintiff had not shown

 4   good cause or extraordinary circumstances warranting the

 5   withdrawal of his consent because consenting to magistrate judge

 6   jurisdiction did not deprive him of his right to a jury trial.

 7   ECF No. 20.   The motion to withdraw was further construed as a

 8   demand for a jury trial.    Id.

 9        On September 26, 2019, the magistrate judge vacated the

10   order denying Plaintiff’s motion to consent in light of the Ninth

11   Circuit’s recent decisions in Gilmore v. Lockard, 936 F.3d 857,

12   863 (9th Cir. 2019) (showing of good cause or extraordinary

13   circumstances not necessary to withdraw magistrate judge consent

14   before all parties have consented), and Branch v. Umphenour, 936

15   F.3d 994, 1004 (9th Cir. 2019) (district judge must rule on

16   motion to withdraw consent).

17

18                               II.   OPINION

19        At the time Plaintiff moved to withdraw his consent,

20   Defendants had not been served and therefore had yet to consent
21   or decline magistrate judge jurisdiction.1   Accordingly,

22   Plaintiff was not required to demonstrate good cause or

23   extraordinary circumstances in moving to withdraw his consent.

24   Gilmore, 936 F.3d at 863.    However, in moving to withdraw his

25   consent to magistrate judge jurisdiction, Plaintiff stated that

26   he was seeking to withdraw consent because he wanted his case
27
     1  The Court notes that, to date, Defendants have yet to consent
28   or decline magistrate judge jurisdiction.
                                      2
 1   decided by a jury rather than a magistrate judge.   ECF No. 15.

 2   As the magistrate judge explained, consenting to magistrate judge

 3   jurisdiction does not deprive Plaintiff of his right to a jury

 4   trial and instead determines only whether the case will be

 5   presided over by a magistrate judge or a district judge.     ECF No.

 6   20.   Since Plaintiff’s request to withdraw consent appears to be

 7   based upon a misunderstanding of whether he is entitled to a jury

 8   trial rather than on a desire to have his case heard by a

 9   district judge, the motion to withdraw is denied.

10

11                               III. ORDER

12         For the reasons set forth above, the Court DENIES

13   Plaintiff’s motion to withdraw consent to magistrate judge

14   jurisdiction.

15

16   DATED: October 3, 2019

17

18

19

20
21

22

23

24

25

26
27

28
                                      3
